DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/30/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

Claim Status
Claims 1-20 stand rejected. Claim 21 is cancelled. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see claim objections of Arguments/Remarks on Pg6, filed 6/30/2022, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-20 has been withdrawn. 

Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. Applicant argues the 103 rejection Pr 4 on Pg 7 that the prior art does not teach or suggest the removal of silica or reduction of Total hardness (Mg + Ca). The Examiner respectfully disagrees. 
Claim 1 indicate that the LDH incorporates the silica in the lattice as an interlayer anion and/or bound by the layered double hydroxide via one or more binding modes to remove silica and reduce total hardness of said water. It appears that the claim suggests that when silica is incorporated into the lattice, it removes silica and therefore reduces total hardness of said water.
As such, Douglas indicates that hydrotalcites is stabilized by the addition of an interlayer of silica. Thus, as silica is incorporated as an interlayer, it also removes silica and reduces the total hardness of said water. Additionally, throughout Douglas, the magnesium compound is seen to be incorporated into forming the LDH. Which may further reduce the hardness as it is utilized in the formation of the LDH.

Applicant further argues on Pg8Pr3-4 that “It is well known to those of skill in the art that many natural waters do not contain silica, and if they do they are sufficiently low so as to not constitute a technical or operational barrier to the treatment of natural waters as is the purpose defined in Douglas (2012). In addition, it is respectfully submitted that many natural waters are indeed known to be low in silica, contrary to the unsupported statements made in Apec.” The Attorney has not provided any evidence to support these arguments/statements. As such, the arguments appear to be Attorney argument, which is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.

Applicant further states on Pg9 last paragraph that “Crucially, the Applicant is not aware of any other methods that can remove all four forms of silica (dissolved, polymeric, colloidal and particulate) simultaneously via coprecipitation with LDH/HTC, attesting to the novelty of this approach.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., removal of all four forms of silica (dissolved, polymeric, colloidal and particulate) simultaneously via coprecipitation with LDH/HTC) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Response to Amendment
Claim Interpretation
Claim 11 is directed towards the addition of the precursor of magnesium hydroxide. However, claim 11 also depends upon claim 1 which recites, “adding (i) magnesium hydroxide or a precursor of magnesium hydroxide”. Thus, when claim 1 utilizes adding magnesium hydroxide and not the precursor of magnesium hydroxide, claim 11 is interpreted to not provide a further narrowing limitation of claim 1, as it is not required.
Claim 14 is directed towards adding the precursor of soluble aluminate ions. However, claim 14 also depends upon claim 1 which recites, “adding… and (ii) a soluble aluminate compound or a precursor of aluminate to said water”. Thus, when claim 1 utilizes adding soluble aluminate and not the precursor of aluminate, claim 14 is interpreted to not provide a further narrowing limitation of claim 1, as it is no longer required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  claim 1 contains two periods at the end.  Appropriate correction is required.
Dependent claims not recited above require all of the elements of claim 1, and therefore is objected to for the same reasons set forth in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A process for removing silica and reducing total hardness” in the preamble. However, it is unclear from the body of the claim as to what is the removal of silica and reducing total hardness step, or what comprises the removal of silica and reducing total hardness. The body of the claim further indicates “incorporating silica into the lattice of the layered double hydroxide as an interlayer anion and/or bound by the layered double hydroxide via one or more binding modes to remove silica and reduce total hardness”. Therefore, for the purpose of examination, the Examiner interprets that the incorporation of silica into the interlayer is considered the method to remove silica and reduce total hardness of said water.
Dependent claims not recited above are rejected based on their dependency of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (US2012/0228229) with evidence by Apec (NPL Apec – Silica in drinking water).
Applicant’s claims are directed towards a method.
Regarding claims 1-12, 14-20; Douglas discloses a process for removing silica and reducing total hardness of a water containing silica and scale-forming ions (See Douglas Table 1; scale forming ions are removed. Pr. 1; treatment of remediation liquid and solid waste and by-products and natural or wastewater. As indicated by Apec Pr. 1; silica is a compound of silicon and oxygen, and all natural water supplies contain some dissolved silica and most will also contain suspended or colloidal silica), the process comprising: 
adding (i) magnesium hydroxide or a precursor of magnesium hydroxide (See Douglas Pr. 3, 50, 52; magnesium hydroxide is utilized to achieve an appropriate Mg:Al ratio for the formation of LDH (layered double hydroxides). Pr. 36; Mg or Al for the treatment of natural or wastewaters are suitably soluble in aqueous solvents such as water. Pr. 33, 38; adding at least one Mg-containing compound or at least one Al-containing compound) and (ii) a soluble aluminate compound or a precursor of aluminate to said water (See Douglas Pr. 36; Mg or Al for the treatment of natural or wastewaters are suitably soluble in aqueous solvents such as water. Pr. 33, 38; adding at least one Mg-containing compound or at least one Al-containing compound. Pr. 50, 59, 63; utilizing aluminate), forming a treated water (See Douglas abstract, treating a natural or wastewater by adding at least one Mg-containing compound or at least one Al containing compound to the natural or wastewater to form a layered double hydroxide containing Mg and Al), while maintaining the pH of said stream at pH>8 to produce layered double hydroxide in situ (See Douglas Pr. 3, 114-119; abstract; forming a LDH which may comprise hydrotalcite, which is a member of the group of minerals termed LDH. The in-situ hydrotalcite are stable at pH>5, and the final pH can be tailored to incorporate anions up to pH~11.5), 
wherein the layered double hydroxide incorporates the scale-forming ions in a lattice of the layered double hydroxide and silica is incorporated in the lattice of the layered double hydroxide as an interlayer anion and/or bound by the layered double hydroxide via one or more binding modes to remove silica and reduce total hardness of said water (See Douglas Pr. 3, 114-119; abstract; forming a LDH which may comprise hydrotalcite, which is a member of the group of minerals termed LDH. Hydrotalcites may further have an interlayer of silica. Pr. 38; the LDH can take up and largely immobilize other ions into the interlayer spaces between the lattice. Pr. 70, 74; LDH materials include exchangeable anions in the interlayer spaces. The hydrotalcite further may contain polymeric silica as an interlayer anion.), wherein the density of the layered double hydroxide is approximately 2.0 g/cm3 (Douglas Pr. 119; hydrotalcite contains a specific gravity of 2.03 - 2.09; which is approximately 2), and
wherein said water is selected from the group comprising surface water, groundwater, produced water, municipal water, process water, stormwater, waste water derived from industrial processing, agricultural processing, mineral processing, mine pit waters, ore overburden or waste rock seepage or drainage waters, concentrate streams from desalination plants, ion-exchange waters, boiler waters, and oilfield waters (Douglas Pr. 1, 9; surface and/or groundwater may be treated)..
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The process according to claim 1, wherein the layered double hydroxide comprises hydrotalcite (See Douglas Pr. 3, 114-119; abstract; forming a LDH which may comprise hydrotalcite, which is a member of the group of minerals termed LDH.).
Claim 3: The process according to claim 1, wherein the process further comprises adding (iii) an iron salt or compound to said water (See Douglas Pr. 49; Fe may be a component of the LDH).
Claim 4: The process according to claim 1, wherein the magnesium hydroxide or the precursor of magnesium hydroxide is added to said water before the soluble aluminate compound or precursor of aluminate (See Douglas Pr. 97; addition of aluminate or magnesium hydroxide can be in any desired order).
Claim 5: The process according to claim 1, wherein the soluble aluminate compound or precursor of aluminate is added to said water before the magnesium hydroxide or the precursor of magnesium hydroxide (See Douglas Pr. 97; addition of aluminate or magnesium hydroxide can be in any desired order).
Claim 6: The process according to claim 1, wherein the magnesium hydroxide or the precursor of magnesium hydroxide and the soluble aluminate compound or the precursor of aluminate are added to said water simultaneously as separate feed streams (See Douglas Pr. 97; addition of aluminate or magnesium hydroxide can be in any desired order. Pr. 100; combination of reagents of magnesium hydroxide and sodium aluminate may be added simultaneously.).
Claim 7: The process according to claim 1, wherein silica comprises dissolved silica (See Apec Pr. 1; all natural water supplies contain some dissolved silica and most will also contain suspended or colloidal silica. The natural wastewater within Douglas contains silica.), the one or more binding modes comprising at least one of: i) surface precipitation on the layered double hydroxide (See Douglas Pr. 55; the precipitation of metal hydroxides which cement onto the surface of calcined magnesia substrate (i.e. a component of the LDH or hydrotalcite (HT))); and/or, ii) complexation with aluminate ions as a proto-aluminosilicate mineral in or associated with the layered double hydroxide.
Claim 8: The process according to claim 1, wherein silica comprises colloidal or particulate silica (See Apec Pr. 1; all natural water supplies contain some dissolved silica and most will also contain suspended or colloidal silica. The natural wastewater within Douglas contains silica.), the one or more binding modes may comprise at least one of: i) providing a nucleation site for layered double hydroxide formation; ii) providing a bridge between layered double hydroxide colloids/particles; and/or, iii) entrainment within the layered double hydroxide colloid/particle or within a layered double hydroxide colloid/particle aggregate (See Douglas Pr. 116; during insitu hydrotalcite precipitation may promote entrainment or aggregation of colloidal or particulate material).
Claim 9: The process according to claim 1, wherein the process further comprises any one or more of the following subsequent steps comprising: a) in embodiments wherein the water contains Sr2+, Ba2+ and/or Ra2+, adding permanganate to said treated water followed by a reducing agent to produce one or more manganese-containing oxide/hydroxide compounds including psilomelane and to reduce excess permanganate; b) adding an excess of carbonate to said treated natural or waste water or to the water produced in step a) to remove dissolved calcium as calcium carbonate solids; c) adding excess aluminate and adjusting pH to 10-12 with base to said treated water to remove dissolved calcium as one or more Ca- and Al-bearing compounds; and, d) separating the layered double hydroxide (See Douglas Pr. 45; selective, partial or total removal of the LDH or hydrotalcite may be facilitated or enhanced by mechanical or chemical) and, optionally, one or more solids from the water treatment stream produced in step a), step b) and/or step c).
Claim 10: The process according to claim 9, further comprising performing separating step d) by mechanical and/or chemical means (See Douglas Pr. 45; selective, partial or total removal of the LDH or hydrotalcite may be facilitated or enhanced by mechanical or chemical).
Claim 11: The process according to claim 1, comprising adding the precursor of magnesium hydroxide, which comprises a Mg-containing precursor compound capable of producing magnesium hydroxide in an alkaline solution (See Douglas Pr. 55; the high pH zone provides an ideal zone for precipitation of metal hydroxides).
Claim 12: The process according to claim 11, wherein the Mg-containing precursor compound comprises magnesium peroxide, magnesium chloride, magnesium sulphate, magnesium nitrate and/or magnesium oxide (See Douglas Pr. 52; slurry of Mg(OH)2 is utilized (i.e. magnesium peroxide).
Claim 14: The process according to claim 1, comprising adding the precursor of soluble aluminate ions, which comprise alkali metal aluminate salts, aluminium sulphate, aluminium chloride, aluminium hydroxide or organometallic compounds containing aluminium (See Douglas Pr. 63; aluminate may be sodium aluminate). 
Claim 15: The process according to claim 1, wherein the pH of said natural or waste water is maintained at pH from 8 to 11 with a pH buffering agent (See Douglas Pr. 117-118, 77; buffering anions of sodium carbonate or sodium bicarbonate can be utilized to assist in buffering acidity. Final pH can be ~8.5 up to ~11.5).
Claim 16: The process according to claim 15 wherein the pH buffering agent comprises a carbonate/bicarbonate pH buffer (See (See Douglas Pr. 117-118, 77; buffering anions of sodium carbonate or sodium bicarbonate can be utilized to assist in buffering acidity).
Claim 17: The process according to claim 1, wherein the layered double hydroxide formed in situ is recycled and mixed with a further waste water stream to remove contaminants therefrom (See Douglas Table 1; Pr. 106, 110; a simulated wastewater is prepared the composition in the process water is treated with the LDH lattice. The process water shows a significant decrease in the analytes).
Claim 18: The process according to claim 17, wherein the contaminants are removed via adsorption or ion-exchange processes with the layered double hydroxide (See Douglas Pr. 23; anion exchange properties of LDH. Pr. 70; LDH or hydrotalcites (HT) include exchangeable anions in the interlayer spaces, which the anions may ion exchange with other deleterious anions in the natural or wastewater.). 
Claim 19: The process according to claim 1, wherein per- and poly-fluoroalkyl substances (PFAS), perfluorooctanesulfonate (PFOS) and related contaminants are removed from said water by incorporating PFAS, PFOS and related contaminants in the lattice of the layered double hydroxide as an interlayer anion and/or by binding to the layered double hydroxide via one or more binding modes (See Douglas Pr. 23; anion exchange properties of LDH. Pr. 70; LDH or hydrotalcites (HT) include exchangeable anions in the interlayer spaces, which the anions may ion exchange with other deleterious anions in the natural or wastewater, such as arsenic and phosphorous containing anions.).
Claim 20: The process according to claim 1 wherein organic contaminants comprising detergents, oils and petroleum hydrocarbons or mixtures thereof are removed from said water by formation of inorganic-organic complexes with the layered double hydroxides formed in situ (See Douglas Pr. 4-11; liquid or solid wastes and by-products or natural wastewater can come from oil, gas, coal seam gas, petrochemical operations. Pr. 58; present invention provides a remediation method for treating the water or oil or coal or gas that contains the waste.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US2012/0228229) and Apec (NPL Apec – Silica in drinking water), as applied to claim 11 above, and further in view of Nagghappan et al. (US2019/0256388; hereinafter “Nagghappan”).
Applicant’s claims are directed towards a method.
Regarding claim 13; Douglass discloses the process according to claim 11 (See Douglas supra). Douglas does not disclosed wherein the precursor of magnesium hydroxide comprises dissolved magnesium in the water whereby magnesium hydroxide is generated in situ when pH>9.
However, Douglass indicates that a high pH zone provides an ideal zone for the precipitation of metal hydroxides (See Douglas Pr. 55).
Nagghappan relates to the prior art by disclosing an oil or gas recovery process where the produced water includes silica, and is further trying to remove the silica from the produced water (See Nagghappan abstract). Nagghappan further indicates that the magnesium oxide, a sparingly soluble magnesium compound, is injected into the reactor and mixed with the produced water. The pH of the reactor is maintained at a pH of 8.5 or below in order to convert the magnesium oxide (a solid) to a dissolved magnesium salts (i.e. dissolved magnesium). The pH of the reactor is then raised to the range of 10-11.5 in order to facilitate a precipitation reaction of magnesium hydroxide solids (See Nagghappan Pr. 12-13, 17-20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Douglas’ method that treats liquid and solid waste and by-products of oil, gas, and petrochemical operations, and further utilizes magnesium/magnesium hydroxide, with Nagghappan’s method of precipitating magnesium hydroxide at a pH range of 10-11.5 (i.e. greater than 9), in order to facilitate a precipitation reaction of magnesium hydroxide solids (See Nagghappan Pr. 12-13, 17-20). Since Douglas indicates that a high pH zone provides an ideal zone to precipitate metal hydroxides; while Nagghappan indicates that at a pH of 8.5 or less, the dissolved magnesium stays in the pre-dissolved state and is readily available to react in the downstream (See Nagghappen Pr. 12-13, 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ukai (2017/0029306) – water treatment system that uses aluminate and magnesium. The water further contains silica impurities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779